DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 08/10/2022 has been entered. Claims 1, 14, 18, 26, and 27 have been amended. Claims 1 - 27 are pending.
Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive.
Regarding claim 14, 18, and 26-27, applicant argues on pages 1-4 of the Remarks that, Haddick does not disclose or suggest that "first sensor data" includes "a first location data that indicates the head mounted display is at a physical location," and that "the sensors sense the environment to obtain current sensor data that includes a second location data that indicates the head mounted display is at the physical location, and, based on the second location data, the controller determines the graphical content,"
In response to the applicant’s argument, examiner respectfully disagrees. Haddick describes first sensor data including a first location that senses sensor data in a second location in fig. 6, 22, 158 and paragraph 468 that, “Describes the eyepiece may provide image processing with respect to reducing the effects of motion or the environment on the quality of a video experience by the wearer or as stored when capturing video. Para. 1248, describes: the user moves from a bright environment to a dark environment. The camera 15604 (or another photoactive detector in the electronics 15608), detects the change in lighting conditions in the environment to dark conditions in Step 15804. Para. 727-728, describes: for example, as the user looks at the Eiffel Tower, the forward facing camera may take an image and send it for processing to the eyepiece's associated processor. Object recognition software may determine that the structure in the wearer's field of view is the Eiffel Tower. Alternatively, the GPS coordinates determined by the eyepiece's GPS may be searched in a database to determine that the coordinates match those of the Eiffel Tower. The eyepiece may be used to view streaming video. For example, videos may be identified via search by GPS location, search by object recognition of an object in the field of view, a voice search, a holographic keyboard search, and the like. Continuing with the example of the Eiffel Tower, a video database may be searched via the GPS coordinates of the Tower or by the term `Eiffel Tower` once it has been determined that is the structure in the field of view. Search results may include geo-tagged videos or videos associated with the Eiffel Tower.” Examiner assert that Haddick describes identifying of current sensor data that includes second location data in a physical location.
Regarding claim 1, applicant argues on pages 5 of the Remarks that, Haddick in view of Tachibana do not disclose or suggest "wherein the rendering includes a characterized reproduction of the physical objects in the environment in which various features of the physical objects are altered from an accurate reproduction of the physical objects in the environment."
In response to the applicant’s argument, examiner respectfully disagrees. Haddick describes in fig. 15C and paragraph 647-648, “the eyepiece may have position and orientation sensors, such as GPS and a magnetometer, to allow the system to know the location and line of sight of the user. From this, the system may be able to extrapolate the position information of the environmental feature, such as to provide the location information to the user, to overlay the position of the environmental information onto a 2D or 3D map, to further associate the established position information to correlate that position information to secondary information about that location (e.g. address, names of individuals at the address, name of a business at that location, coordinates of the location), and the like. The user is looking though the eyepiece 1502C and pointing with their hand 1504C at a house 1508C in their field of view, where an embedded camera 1510C has both the pointed hand 1504C and the house 1508C in its field of view. In this instance, the system is able to determine the location of the house 1508C and provide location information 1514C and a 3D map superimposed onto the user's view of the environment. Para. 687, describes: holographic projection technologies may be employed in the presentation of a 3D imaging effect to the user, such as computer-generated holography (CGH), a method of digitally generating holographic interference patterns. For instance, a holographic image may be projected by a holographic 3D display, such as a display that operates on the basis of interference of coherent light. Computer generated holograms have the advantage that the objects which one wants to show do not have to possess any physical reality at all, that is, they may be completely generated as a `synthetic hologram`” Haddick does not explicitly disclose an ultrasonic sensor that transmits ultrasonic waves; however, Tachibana teaches in fig. 1 and paragraph 41, “electronic apparatus 1 may include an ultrasonic sensor 100 that detects information about a target object 130 by using ultrasound waves. For example, the electronic apparatus 1 may acquire at least one piece of information from among pieces of information about position and movement of the target object 130 and the number thereof by using ultrasound waves. Para. 42, describes: The ultrasonic sensor 100 may be combined with the electronic apparatus 1a or may be separate and may independently detect information about the target object 130 and transmit the detected information to the electronic apparatus 1.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate ultrasonic sensor that transmits and detects ultrasonic waves as taught by Tachibana with the head mount display functionality as disclose by Haddick. The motivation to combine the Tachibana reference is to provide a techniques for accurately detecting information about a target object by using ultrasound signals even when the intensity of a reflected signal is low. Examiner assert that Haddick describes characterized reproduction of the physical objects.
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim states, “Determining, at a the second time, graphical content”. Examiner presumes the statement should read as, “Determining, at the second time, graphical content” Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16, 26, and 27 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Haddick et al (US Pub. 20130127980).
Regarding claim 14, Haddick disclose:
A display system, (at least refer to fig. 1-2 and paragraph 291. Describes projector 200 may include an optical display 210, such as an LCoS display) comprising: 
A controller, (at least refer to fig. 123A-123B and paragraph 286. Describes a processor 12302 (e.g. a digital signal processor) may provide display sequential frames 12324 for image display through a display component 12328 (e.g. an LCOS display component) of the eyepiece 100); and 
A head-mounted display unit having a display for displaying graphical content to a user wearing the head-mounted display unit and sensors for sensing an environment from the head-mounted display unit, (at least refer to fig. 72 and paragraphs 513, 697, 1031. Describes the eyepiece may have brightness, contrast, spatial, resolution, and the like control over the eyepiece projected area, such as to alter and improve the user's view of the projected content against a bright or dark surrounding environment. For example, a user may be using the eyepiece under bright daylight conditions, and in order for the user to clearly see the displayed content the display area my need to be altered in brightness and/or contrast. Para. 697, describes: the eyepiece may be commanded to display certain content based upon sensing a predetermined external visual cue. The visual cue may be an image, an icon, a picture, face recognition, a hand configuration, a body configuration, and the like. The displayed content may be an interface device that is brought up for use, a navigation aid to help the user find a location once they get to some travel location, an advertisement when the eyepiece views a target image, an informational profile, and the like.  Para. 1031, describes: sensing inputs and/or sensing devices may include ultrasonic sensor, infrared laser sensor, inertial motion sensor, MEMS internal motion sensor, ultrasonic 3D motion sensor) the sensors including: 
An infrared sensor, (at least refer to fig. 72 and paragraph 1031. Describes sensing inputs and/or sensing devices may include infrared laser sensor); 
A depth sensor, (at least refer to fig. 72 and paragraph 1060. Describes the combination of camera and 3D depth sensor may provide 3D motion capture); 
An ultrasonic sensor, (at least refer to fig. 72 and paragraph 1031. Describes sensing inputs and/or sensing devices may include ultrasonic sensor); and 
A visible light camera, (at least refer to fig. 72 and paragraph 1059. Describes the eyepiece may sense the motion of user's hands and the like through IR and/or visible cameras on the eyepiece); and 
A location sensor, (at least refer to fig. 6 and paragraph 508. Describes other detection technologies, such as GPS, RFID, manual input, and the like, may be used to determine a wearer's location);
Wherein in high light conditions, the sensors sense the environment to obtain first sensor data that is stored in a storage, the first sensor data including first visible light sensor data obtained with the visible light camera, first non-visible light sensor data obtained from one or more of the infrared sensor, the depth sensor, or the ultrasonic sensor, and a first location data that indicates the head mounted display is at a physical location, the first visible light sensor data including visible light images of the environment, (at least refer to fig. 6, 9, 22, 72 and paragraphs 513, 468, 728, 1059. Describes the eyepiece may have brightness, contrast, spatial, resolution, and the like control over the eyepiece projected area, such as to alter and improve the user's view of the projected content against a bright or dark surrounding environment. For example, a user may be using the eyepiece under bright daylight conditions, and in order for the user to clearly see the displayed content the display area my need to be altered in brightness and/or contrast. Para. 468, describes: the eyepiece may provide image processing with respect to reducing the effects of motion or the environment on the quality of a video experience by the wearer or as stored when capturing video. Selection of processing may be a function of sensed inputs, environmental conditions, video content, and the like. Processing may compensate for a bright environment, where an embedded sensor is used to check ambient light levels for possible adjustments to the display of content, such as to determine what color channel compression and/or manipulation to perform based on the environment, modifying a color curve/palette to be more or less visible relative to the ambient environment. Para. 728, describes: the eyepiece may be used to view streaming video. For example, videos may be identified via search by GPS location, search by object recognition of an object in the field of view, a voice search, a holographic keyboard search, and the like. Para. 1059, describes: the eyepiece may sense the motion of user's hands and the like through IR and/or visible cameras on the eyepiece and processed through on-board or external gesture recognition algorithms); and 
Wherein in low light conditions after the first sensor data is stored, the sensors sense the environment to obtain current sensor data that includes a second location data that indicates the head mounted display is at the physical location, (at least refer to fig. 6, 22, 158 and paragraphs 468, 1248, 727-728. Describes the eyepiece may provide image processing with respect to reducing the effects of motion or the environment on the quality of a video experience by the wearer or as stored when capturing video. Para. 1248, describes: the user moves from a bright environment to a dark environment. The camera 15604 (or another photoactive detector in the electronics 15608), detects the change in lighting conditions in the environment to dark conditions in Step 15804. Para. 727-728, describes: for example, as the user looks at the Eiffel Tower, the forward facing camera may take an image and send it for processing to the eyepiece's associated processor. Object recognition software may determine that the structure in the wearer's field of view is the Eiffel Tower. Alternatively, the GPS coordinates determined by the eyepiece's GPS may be searched in a database to determine that the coordinates match those of the Eiffel Tower), and, based on the second location data, the controller determines the graphical content according to the first visible light sensor data to include one or .more of the visible light images, portions of the visible light images, or renderings derived from the visible light images, (at least refer to fig. 158 and paragraph 1248. Describes the camera 15604 (or another photoactive detector in the electronics 15608), detects the change in lighting conditions in the environment to dark conditions in Step 15804. In Step 15808, the capture conditions used by the camera 15604 or 15610 are adjusted by an auto-exposure system to enable image capture, and specifically video image capture, in the dark environment. In Step 15810, images of the environment are captured by the camera 15604 or 15610 and displayed on the see-through displays 15602 at a first brightness level, wherein the first brightness level of the displayed images is similar to the brightness perceived by the user in a see-through view of the environment immediately prior to the environment changing from bright to dark lighting conditions. Then in Step 15812, the brightness of the displayed images of the environment is decreased over time so that the user's eyes can dark adapt while viewing images of the environment. The images captured at a first brightness level by the camera prior to dark lighting conditions are interpreted as the first visible light sensor data including visible light images).
Regarding claim 15, Haddick disclose:
Wherein the controller determines the graphical content to include the visible light images of the first visible light sensor data, (at least refer to fig. 10, 57 and paragraphs 608, 468. Describes the eyepiece may utilize digital CMOS image sensors and directional microphones (e.g. microphone arrays) as described herein, such as for visible imaging for monitoring the visible scene (e.g. for biometric recognition, gesture control, coordinated imaging with 2D/3D projected maps). Para. 468: describes processing may compensate for a bright environment, where an embedded sensor is used to check ambient light levels for possible adjustments to the display of content, such as to determine what color channel compression and/or manipulation to perform based on the environment).
Regarding claim 16, Haddick disclose:
Wherein the controller compares the current sensor data to the first sensor data, recalls the first visible light sensor data according to a comparison of the first non-visible light sensor data associated therewith and the current sensor data, and determines the graphical content according to the recalling of the first visible light sensor data, (at least refer to fig. 9, 22, 72 and paragraphs 513, 468, 728, 1059, 1248. Describes for example, a user may be using the eyepiece under bright daylight conditions, and in order for the user to clearly see the displayed content the display area my need to be altered in brightness and/or contrast. Para. 468, describes: the eyepiece may provide image processing with respect to reducing the effects of motion or the environment on the quality of a video experience by the wearer or as stored when capturing video. Processing may compensate for a bright environment, where an embedded sensor is used to check ambient light levels for possible adjustments to the display of content, such as to determine what color channel compression and/or manipulation to perform based on the environment, modifying a color curve/palette to be more or less visible relative to the ambient environment. Para. 728, describes: the eyepiece may be used to view streaming video. For example, videos may be identified via search by GPS location, search by object recognition of an object in the field of view, a voice search, a holographic keyboard search, and the like. Para. 1059, describes: the eyepiece may sense the motion of user's hands and the like through IR and/or visible cameras on the eyepiece and processed through on-board or external gesture recognition algorithms. Para. 1248, describes: Describes the camera 15604 (or another photoactive detector in the electronics 15608), detects the change in lighting conditions in the environment to dark conditions in Step 15804. In Step 15808, the capture conditions used by the camera 15604 or 15610 are adjusted by an auto-exposure system to enable image capture, and specifically video image capture, in the dark environment. In Step 15810, images of the environment are captured by the camera 15604 or 15610 and displayed on the see-through displays 15602 at a first brightness level, wherein the first brightness level of the displayed images is similar to the brightness perceived by the user in a see-through view of the environment immediately prior to the environment changing from bright to dark lighting conditions. Then in Step 15812, the brightness of the displayed images of the environment is decreased over time so that the user's eyes can dark adapt while viewing images of the environment. The capturing of video images in dark environment with the displaying of the images in the first brightness level is interpreted to implicitly compare the current sensor data to the first sensor data).
Regarding claim 26, Haddick discloses:
A display system, (at least refer to fig. 1-2 and paragraph 291. Describes projector 200 may include an optical display 210, such as an LCoS display) comprising: 
A controller, (at least refer to fig. 123A-123B and paragraph 286. Describes a processor 12302 (e.g. a digital signal processor) may provide display sequential frames 12324 for image display through a display component 12328 (e.g. an LCOS display component) of the eyepiece 100); and 
A head-mounted display unit having a display for displaying graphical content to a user wearing the head-mounted display unit and sensors for sensing an environment from the head-mounted display unit, (at least refer to fig. 72 and paragraphs 513, 697, 1031. Describes the eyepiece may have brightness, contrast, spatial, resolution, and the like control over the eyepiece projected area, such as to alter and improve the user's view of the projected content against a bright or dark surrounding environment. For example, a user may be using the eyepiece under bright daylight conditions, and in order for the user to clearly see the displayed content the display area my need to be altered in brightness and/or contrast. Para. 697, describes: the eyepiece may be commanded to display certain content based upon sensing a predetermined external visual cue. The visual cue may be an image, an icon, a picture, face recognition, a hand configuration, a body configuration, and the like. The displayed content may be an interface device that is brought up for use, a navigation aid to help the user find a location once they get to some travel location, an advertisement when the eyepiece views a target image, an informational profile, and the like.  Para. 1031, describes: sensing inputs and/or sensing devices may include ultrasonic sensor, infrared laser sensor, inertial motion sensor, MEMS internal motion sensor, ultrasonic 3D motion sensor) the sensors including: 
An infrared sensor, (at least refer to fig. 72 and paragraph 1031. Describes sensing inputs and/or sensing devices may include infrared laser sensor); 
A depth sensor, (at least refer to fig. 72 and paragraph 1060. Describes the combination of camera and 3D depth sensor may provide 3D motion capture); 
An ultrasonic sensor, (at least refer to fig. 72 and paragraph 1031. Describes sensing inputs and/or sensing devices may include ultrasonic sensor); and 
A visible light camera, (at least refer to fig. 72 and paragraph 1059. Describes the eyepiece may sense the motion of user's hands and the like through IR and/or visible cameras on the eyepiece); and
A location sensor, (at least refer to fig. 6 and paragraph 508. Describes other detection technologies, such as GPS, RFID, manual input, and the like, may be used to determine a wearer's location);
Wherein in high light conditions, the sensors sense the environment to obtain first sensor data that is stored in a storage, the first sensor data including first visible light sensor data obtained with the visible light camera, first non-visible light sensor data obtained from one or more of the infrared sensor, the depth sensor, or the ultrasonic sensor and wherein a first location data is obtained from the location sensor and corresponds to a first location of the head-mounted display  unit, (at least refer to fig. 9, 22, 72 and paragraphs 513, 468, 725, 1059. Describes the eyepiece may have brightness, contrast, spatial, resolution, and the like control over the eyepiece projected area, such as to alter and improve the user's view of the projected content against a bright or dark surrounding environment. For example, a user may be using the eyepiece under bright daylight conditions, and in order for the user to clearly see the displayed content the display area my need to be altered in brightness and/or contrast. Para. 468, describes: the eyepiece may provide image processing with respect to reducing the effects of motion or the environment on the quality of a video experience by the wearer or as stored when capturing video. Selection of processing may be a function of sensed inputs, environmental conditions, video content, and the like. Processing may compensate for a bright environment, where an embedded sensor is used to check ambient light levels for possible adjustments to the display of content, such as to determine what color channel compression and/or manipulation to perform based on the environment, modifying a color curve/palette to be more or less visible relative to the ambient environment. Para. 725, describes: the GPS coordinates of the location as determined by the eyepiece's GPS may be enough to determine what is in the field of view. Para. 1059, describes: the eyepiece may sense the motion of user's hands and the like through IR and/or visible cameras on the eyepiece and processed through on-board or external gesture recognition algorithms);
Wherein in low light conditions after the first sensor data is stored, the sensors sense the environment to obtain current sensor data that includes a second location data obtained from the location sensor and corresponds to a second location of the head-mounted display unit, (at least refer to fig. 22, 158 and paragraphs 468, 1248, 727-728. Describes the eyepiece may provide image processing with respect to reducing the effects of motion or the environment on the quality of a video experience by the wearer or as stored when capturing video. Para. 1248, describes: the user moves from a bright environment to a dark environment. The camera 15604 (or another photoactive detector in the electronics 15608), detects the change in lighting conditions in the environment to dark conditions in Step 15804. Para. 727-728, describes: for example, as the user looks at the Eiffel Tower, the forward facing camera may take an image and send it for processing to the eyepiece's associated processor. Object recognition software may determine that the structure in the wearer's field of view is the Eiffel Tower. Alternatively, the GPS coordinates determined by the eyepiece's GPS may be searched in a database to determine that the coordinates match those of the Eiffel Tower) and the controller compares the current sensor data to the first sensor data to determine that the second location corresponds to the first location, recalls the first visible light sensor data according to the comparison determines the graphical content according to the recalling of the first visible light sensor data, and outputs the graphical content on a display of the head-mounted display unit, (at least refer to fig. 6, 9, 22, 72, 158 and paragraphs 513, 468, 728, 1059, 1248. Describes for example, a user may be using the eyepiece under bright daylight conditions, and in order for the user to clearly see the displayed content the display area my need to be altered in brightness and/or contrast. Para. 468, describes: the eyepiece may provide image processing with respect to reducing the effects of motion or the environment on the quality of a video experience by the wearer or as stored when capturing video. Processing may compensate for a bright environment, where an embedded sensor is used to check ambient light levels for possible adjustments to the display of content, such as to determine what color channel compression and/or manipulation to perform based on the environment, modifying a color curve/palette to be more or less visible relative to the ambient environment. Para. 728, describes: the eyepiece may be used to view streaming video. For example, videos may be identified via search by GPS location, search by object recognition of an object in the field of view, a voice search, a holographic keyboard search, and the like. Para. 1059, describes: the eyepiece may sense the motion of user's hands and the like through IR and/or visible cameras on the eyepiece and processed through on-board or external gesture recognition algorithms. Para. 1248, describes: Describes the camera 15604 (or another photoactive detector in the electronics 15608), detects the change in lighting conditions in the environment to dark conditions in Step 15804. In Step 15808, the capture conditions used by the camera 15604 or 15610 are adjusted by an auto-exposure system to enable image capture, and specifically video image capture, in the dark environment. In Step 15810, images of the environment are captured by the camera 15604 or 15610 and displayed on the see-through displays 15602 at a first brightness level, wherein the first brightness level of the displayed images is similar to the brightness perceived by the user in a see-through view of the environment immediately prior to the environment changing from bright to dark lighting conditions. Then in Step 15812, the brightness of the displayed images of the environment is decreased over time so that the user's eyes can dark adapt while viewing images of the environment. The capturing of video images in dark environment with the displaying of the images in the first brightness level is interpreted to implicitly compare the current sensor data to the first sensor data)
Regarding claim 27, Haddick discloses:
A method of providing graphical content with a display system, (at least refer to fig. 131 and paragraph 308. Describes a method of providing a displayed image from a waveguide may comprise providing image light from an image source to waveguide, and sequentially operating the switchable mirrors between transmissive and reflective states to provide portions of the image light in a progressive scan across the display area) comprising: 
Sensing with sensors, at first time, an environment to obtain sensor data in low light, (at least refer to fig. 158 and paragraphs 1247-1248. Describes the image sensor in the camera 15604 or 15610 is changed to enable infrared image capture. Para. 1248, describes: the camera 15604 (or another photoactive detector in the electronics 15608), detects the change in lighting conditions in the environment to dark conditions in Step 15804. Then in Step 15812, the brightness of the displayed images of the environment is decreased over time so that the user's eyes can dark adapt while viewing images of the environment) the sensors being coupled to a head-mounted display unit of the display system and including an infrared sensor, a depth sensor, and an ultrasonic sensor, (at least refer to fig. 22, 72 and paragraphs 546, 1031, 1060. Describes the view or images presented travel from one or two digital cameras or sensors mounted on the eyepiece. Para. 1031, describes: sensing inputs and/or sensing devices may include infrared laser sensor, ultrasonic sensor. Para. 1060, describes: the combination of camera and 3D depth sensor may provide 3D motion capture); 
Processing the sensor data with a controller, (at least refer to fig. 123A-123B and paragraphs 286, 468. Describes a processor 12302 (e.g. a digital signal processor) may provide display sequential frames 12324 for image display through a display component 12328 (e.g. an LCOS display component) of the eyepiece 100. Para. 468, describes: Processing may compensate for a bright environment, where an embedded sensor is used to check ambient light levels for possible adjustments to the display of content); 
Comparing, by the controller at the first time, the sensor data with stored sensor data obtained with the sensors in high light, and recalling visible light images of the stored sensor data at the first time, wherein the stored sensor data is stored at a second time and the second time is before the first time, (at least refer to fig. 6, 9, 22, 72, 158 and paragraphs 513, 468, 1059, 1248. Describes for example, a user may be using the eyepiece under bright daylight conditions, and in order for the user to clearly see the displayed content the display area my need to be altered in brightness and/or contrast. Para. 468, describes: the eyepiece may provide image processing with respect to reducing the effects of motion or the environment on the quality of a video experience by the wearer or as stored when capturing video. Processing may compensate for a bright environment, where an embedded sensor is used to check ambient light levels for possible adjustments to the display of content, such as to determine what color channel compression and/or manipulation to perform based on the environment, modifying a color curve/palette to be more or less visible relative to the ambient environment. Para. 728, describes: the eyepiece may be used to view streaming video. For example, videos may be identified via search by GPS location, search by object recognition of an object in the field of view, a voice search, a holographic keyboard search, and the like. Para. 1059, describes: the eyepiece may sense the motion of user's hands and the like through IR and/or visible cameras on the eyepiece and processed through on-board or external gesture recognition algorithms. Para. 1248, describes: Describes the camera 15604 (or another photoactive detector in the electronics 15608), detects the change in lighting conditions in the environment to dark conditions in Step 15804. In Step 15808, the capture conditions used by the camera 15604 or 15610 are adjusted by an auto-exposure system to enable image capture, and specifically video image capture, in the dark environment. In Step 15810, images of the environment are captured by the camera 15604 or 15610 and displayed on the see-through displays 15602 at a first brightness level, wherein the first brightness level of the displayed images is similar to the brightness perceived by the user in a see-through view of the environment immediately prior to the environment changing from bright to dark lighting conditions. Then in Step 15812, the brightness of the displayed images of the environment is decreased over time so that the user's eyes can dark adapt while viewing images of the environment. The capturing of video images in dark environment with the displaying of the images in the first brightness level is interpreted to implicitly compare the current sensor data to the first sensor data); 
Determining graphical content with the controller according to the processing, the graphical content including an ultrasonic graphical component, (at least refer to fig. 29B, 24A and paragraphs 819-820. Describes the acoustic sensor will be equipped with appropriate transducers and signal processing circuits, such as a digital signal processor, for interpreting the signal and accomplishing a desired goal. Para. 820, describes: the exact point of origin of the noise can then be determined using known techniques and algorithms. Of course, acoustic sensors typically measure levels of sound pressure (e.g., in decibels), and these other parameters may be used in appropriate types of acoustic sensors, including acoustic emission sensors and ultrasonic sensors or transducers. Para. 692, describes: eyepiece facilities may use visual techniques to render the projection of a previously taken medical scan onto the wearer's body, such as an x-ray, an ultrasound) and one or more of an infrared graphical component based on the sensor data obtained with the infrared sensor, a depth graphical component based on the sensor data obtained with the depth sensor, or a combined graphical component based on the sensor data obtained with both the infrared sensor and the depth sensor, (at least refer to fig. 72 and paragraph 1060. Describes the active 3D depth sensor may also be used in combination with a visible or IR camera on the eyepiece. The combination of camera and 3D depth sensor may provide 3D motion capture that is processed on the eyepiece to provide advanced gesture recognition. The combination of depth sensor and camera may point downward to capture images and motions of the wearer's hands, where the eyepiece processor uses the inputs from the depth sensor and camera to track the hand movements (e.g. translation and rotation of a hand, motion of individual digits of the hand), computes the motion of the hand using a motion algorithm); and 
Outputting the graphical content with a display of the head-mounted display unit, (at least refer to fig. 72 and paragraphs 513, 697. Describes the eyepiece may have brightness, contrast, spatial, resolution, and the like control over the eyepiece projected area, such as to alter and improve the user's view of the projected content against a bright or dark surrounding environment. For example, a user may be using the eyepiece under bright daylight conditions, and in order for the user to clearly see the displayed content the display area my need to be altered in brightness and/or contrast. Para. 697, describes: the eyepiece may be commanded to display certain content based upon sensing a predetermined external visual cue. The visual cue may be an image, an icon, a picture, face recognition, a hand configuration, a body configuration, and the like. The displayed content may be an interface device that is brought up for use, a navigation aid to help the user find a location once they get to some travel location, an advertisement when the eyepiece views a target image, an informational profile, and the like); 
Wherein the determining includes determining the graphical content to include the recalled visible light images, (at least refer to fig. 158 and paragraph 1248. Describes the camera 15604 (or another photoactive detector in the electronics 15608), detects the change in lighting conditions in the environment to dark conditions in Step 15804. In Step 15808, the capture conditions used by the camera 15604 or 15610 are adjusted by an auto-exposure system to enable image capture, and specifically video image capture, in the dark environment. In Step 15810, images of the environment are captured by the camera 15604 or 15610 and displayed on the see-through displays 15602 at a first brightness level, wherein the first brightness level of the displayed images is similar to the brightness perceived by the user in a see-through view of the environment immediately prior to the environment changing from bright to dark lighting conditions. Then in Step 15812, the brightness of the displayed images of the environment is decreased over time so that the user's eyes can dark adapt while viewing images of the environment).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-13, 18-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddick et al (US Pub. 20130127980) in view of Tachibana et al (US Pub. 20180113212).
Regarding claim 1, Haddick discloses:
A display system, (at least refer to fig. 1-2 and paragraph 291. Describes projector 200 may include an optical display 210, such as an LCoS display) comprising: 
A controller, (at least refer to fig. 123A-123B and paragraph 286. Describes a processor 12302 (e.g. a digital signal processor) may provide display sequential frames 12324 for image display through a display component 12328 (e.g. an LCOS display component) of the eyepiece 100); and 
A head-mounted display unit having a display, (refer to fig. 88, 22 and paragraph 322. Describes the see-through optics system including a planar illumination facility 8208 and reflective display 8210 may be located in the head-worn gear so as to be unobtrusive to the function and aesthetic of the head-worn gear) a head support coupled to the display for supporting the display on a head of a user to be viewed by the user, (at least refer to fig. 88, 22 and paragraph 322. Describes the optics system and protective covering associated with the head-worn device may incorporate the optics system in a plurality of ways, including inserting the optics system into the head-worn device in addition to optics and covering traditionally associated with the head-worn device) and sensors coupled to the head support for sensing an environment from the head-mounted display unit in low light, (at least refer to fig. 22, 158 and paragraphs 468, 546, 513, 1248. Describes selection of processing may be a function of sensed inputs, environmental conditions, video content, and the like. Processing may compensate for a bright environment, where an embedded sensor is used to check ambient light levels for possible adjustments to the display of content, such as to determine what color channel compression and/or manipulation to perform based on the environment, modifying a color curve/palette to be more or less visible relative to the ambient environment. Para. 546, describes: The view or images presented travel from one or two digital cameras or sensors mounted on the eyepiece. Para. 1248, describes: the camera 15604 (or another photoactive detector in the electronics 15608), detects the change in lighting conditions in the environment to dark conditions in Step 15804. Then in Step 15812, the brightness of the displayed images of the environment is decreased over time so that the user's eyes can dark adapt while viewing images of the environment) the sensors comprising: 
One or more of an infrared sensor for sensing the environment with infrared electromagnetic radiation, or a depth sensor for sensing distances to physical objects in the environment, (at least refer to fig. 72 and paragraph 1060. Describes an alternative to the eyepiece detecting body movement through sensors in direct physical connection to the wearer (e.g. kinetic sensors, body movement sensors, touch sensors), the eyepiece may incorporate an active remote sensing system for indirect sensing and interpreting of body movements of the wearer, such as though the use of a 3D active depth sensor utilizing projected IR, sonar, RF, energy and the like, to sense the position of the wearers hands, feet, and the like); and 
An ultrasonic sensor that transmits ultrasonic waves and detects the ultrasonic waves reflected by physical object in the environment for sensing the physical objects in the environment, (at least refer to fig. 29B and paragraph 820. Describes the exact point of origin of the noise can then be determined using known techniques and algorithms. Of course, acoustic sensors typically measure levels of sound pressure (e.g., in decibels), and these other parameters may be used in appropriate types of acoustic sensors, including acoustic emission sensors and ultrasonic sensors or transducers); 
Wherein the controller determines graphical content including a rendering of one or more of the environment or the physical object in the environment, the rendering determined according to the sensing of the environment with the one or more of the infrared sensor or the depth sensor and with the ultrasonic sensor, and operates the display to provide the graphical content concurrent with the sensing of the environment, (at least refer to fig. 72 and paragraphs 513, 719, 1031, 1059. Describes the eyepiece may have brightness, contrast, spatial, resolution, and the like control over the eyepiece projected area, such as to alter and improve the user's view of the projected content against a bright or dark surrounding environment. For example, a user may be using the eyepiece under bright daylight conditions, and in order for the user to clearly see the displayed content the display area my need to be altered in brightness and/or contrast. Para. 719, describes: The user then positions the camera located on the device controller, wristwatch, or other separable electronic device so that the user's image is captured by the camera. The image is processed through the process described above and is then streamed to the augmented reality glasses and the other participants for display to the users.  Para. 1031, describes: sensing inputs and/or sensing devices may include ultrasonic sensor, infrared laser sensor, inertial motion sensor, MEMS internal motion sensor, ultrasonic 3D motion sensor. Para. 1059, describes: the eyepiece may sense the motion of user's hands and the like through IR and/or visible cameras on the eyepiece), 
Wherein the one or more of the environment or the physical objects in the environment are sensed while the head-mounted display unit is being worn, (at least refer to fig. 72 and paragraphs 1043, 1061. Describes a soldier may control a bomb-disarming robot that may be controlled through a soldier-worn sensor set and associated eyepiece robot control interface. For instance, the soldier may be provided with a graphical user interface that provides a 2D or 3D view of the environment around the bomb disarming robot, and where the sensor pack provides translation of the motion of the soldier (e.g. arms, hands, and the like) to motions of the robot. In this way, the soldier may be able to provide a remote control interface to the robot to better enable sensitive control during the delicate bomb disarming process. Para. 1061, describes: an interactive head-mounted eyepiece worn by a user, wherein the eyepiece includes an optical assembly that simultaneously provides the user with a view of a surrounding environment along a forward-looking line-of-sight and of displayed content introduced to the optical assembly from an integrated image source, and provides an integrated camera with a view of a surrounding environment along a downward-looking line-of-sight for user gesture recognition through an integrated gesture recognition facility), and 
Wherein the rendering includes a characterized reproduction of the physical objects in the environment in which various features of the physical objects are altered from an accurate reproduction of the physical objects in the environment, (at least refer to fig. 15C and paragraphs 647-648, 686-687. Describes the eyepiece may have position and orientation sensors, such as GPS and a magnetometer, to allow the system to know the location and line of sight of the user. From this, the system may be able to extrapolate the position information of the environmental feature, such as to provide the location information to the user, to overlay the position of the environmental information onto a 2D or 3D map, to further associate the established position information to correlate that position information to secondary information about that location (e.g. address, names of individuals at the address, name of a business at that location, coordinates of the location), and the like. The user is looking though the eyepiece 1502C and pointing with their hand 1504C at a house 1508C in their field of view, where an embedded camera 1510C has both the pointed hand 1504C and the house 1508C in its field of view. In this instance, the system is able to determine the location of the house 1508C and provide location information 1514C and a 3D map superimposed onto the user's view of the environment. Para. 687, describes: holographic projection technologies may be employed in the presentation of a 3D imaging effect to the user, such as computer-generated holography (CGH), a method of digitally generating holographic interference patterns. For instance, a holographic image may be projected by a holographic 3D display, such as a display that operates on the basis of interference of coherent light. Computer generated holograms have the advantage that the objects which one wants to show do not have to possess any physical reality at all, that is, they may be completely generated as a `synthetic hologram`).
Haddick does not explicitly disclose:
An ultrasonic sensor that transmits ultrasonic waves and detects the ultrasonic waves reflected by physical object in the environment for sensing the physical objects in the environment;
Tachibana teaches: 
An ultrasonic sensor that transmits ultrasonic waves and detects the ultrasonic waves reflected by physical object in the environment for sensing the physical objects in the environment, (at least refer to fig. 1 and paragraphs 41-42. Describes electronic apparatus 1 may include an ultrasonic sensor 100 that detects information about a target object 130 by using ultrasound waves. For example, the electronic apparatus 1 may acquire at least one piece of information from among pieces of information about position and movement of the target object 130 and the number thereof by using ultrasound waves. Para. 42, describes: The ultrasonic sensor 100 may be combined with the electronic apparatus 1a or may be separate and may independently detect information about the target object 130 and transmit the detected information to the electronic apparatus 1);
The two references are analogous art because they both relate with the same field of invention of electronic apparatuses.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate ultrasonic sensor that transmits and detects ultrasonic waves as taught by Tachibana with the head mount display functionality as disclose by Haddick. The motivation to combine the Tachibana reference is to provide a techniques for accurately detecting information about a target object by using ultrasound signals even when the intensity of a reflected signal is low.
Regarding claim 18, Haddick discloses:
A method of providing graphical content with a display system, (at least refer to fig. 131 and paragraph 308. Describes a method of providing a displayed image from a waveguide may comprise providing image light from an image source to waveguide, and sequentially operating the switchable mirrors between transmissive and reflective states to provide portions of the image light in a progressive scan across the display area) comprising: 
Sensing with sensors, at a first time, an environment to obtain sensor data in low light, (at least refer to fig. 158 and paragraphs 1247-1248. Describes the image sensor in the camera 15604 or 15610 is changed to enable infrared image capture. Para. 1248, describes: the camera 15604 (or another photoactive detector in the electronics 15608), detects the change in lighting conditions in the environment to dark conditions in Step 15804. Then in Step 15812, the brightness of the displayed images of the environment is decreased over time so that the user's eyes can dark adapt while viewing images of the environment) the sensors being coupled to a head-mounted display unit of the display system and including an infrared sensor, a depth sensor, and an ultrasonic sensor, (at least refer to fig. 22, 72 and paragraphs 546, 1031, 1060. Describes the view or images presented travel from one or two digital cameras or sensors mounted on the eyepiece. Para. 1031, describes: sensing inputs and/or sensing devices may include infrared laser sensor, ultrasonic sensor. Para. 1060, describes: the combination of camera and 3D depth sensor may provide 3D motion capture); 
Sensing with the sensors, at a second time before the first time, the environment to obtain additional sensor data, (at least refer to fig. 9, 22, 72 and paragraphs 513. Describes the eyepiece may have brightness, contrast, spatial, resolution, and the like control over the eyepiece projected area, such as to alter and improve the user's view of the projected content against a bright or dark surrounding environment. For example, a user may be using the eyepiece under bright daylight conditions, and in order for the user to clearly see the displayed content the display area my need to be altered in brightness and/or contrast): 
Processing the sensor data and the additional sensor data with a controller, (at least refer to fig. 123A-123B and paragraphs 286, 468. Describes a processor 12302 (e.g. a digital signal processor) may provide display sequential frames 12324 for image display through a display component 12328 (e.g. an LCOS display component) of the eyepiece 100. Para. 468, describes: Processing may compensate for a bright environment, where an embedded sensor is used to check ambient light levels for possible adjustments to the display of content); 
Determining, at a the second time, graphical content with the controller according to the processing, the graphical content including images stored on the display system at the second time, the images including an ultrasonic graphical component, (at least refer to fig. 29B, 24A and paragraphs 819-820, 692, 697. Describes the acoustic sensor will be equipped with appropriate transducers and signal processing circuits, such as a digital signal processor, for interpreting the signal and accomplishing a desired goal. Para. 820, describes: the exact point of origin of the noise can then be determined using known techniques and algorithms. Of course, acoustic sensors typically measure levels of sound pressure (e.g., in decibels), and these other parameters may be used in appropriate types of acoustic sensors, including acoustic emission sensors and ultrasonic sensors or transducers. Para. 692, describes: eyepiece facilities may use visual techniques to render the projection of a previously taken medical scan onto the wearer's body, such as an x-ray, an ultrasound. Para. 697, describes: visual marker cues and their associated content for display may be stored in memory on the eyepiece, in an external computer storage facility and imported as needed (such as by geographic location, proximity to a trigger target, command by the user, and the like), generated by a third-party, and the like. Visual cues may provide the wearer of the eyepiece with an automated resource for associating a predetermined external visual cue with a desired outcome in the way of projected content, thus freeing the wearer from searching for the cues themselves) and one or more of an infrared graphical component based on the sensor data obtained with the infrared sensor, a depth graphical component based on the sensor data obtained with the depth sensor, or a combined graphical component based on the sensor data obtained with both the infrared sensor and the depth sensor, (at least refer to fig. 72 and paragraph 1060. Describes the active 3D depth sensor may also be used in combination with a visible or IR camera on the eyepiece. The combination of camera and 3D depth sensor may provide 3D motion capture that is processed on the eyepiece to provide advanced gesture recognition. The combination of depth sensor and camera may point downward to capture images and motions of the wearer's hands, where the eyepiece processor uses the inputs from the depth sensor and camera to track the hand movements (e.g. translation and rotation of a hand, motion of individual digits of the hand), computes the motion of the hand using a motion algorithm); and 
Outputting, at the first time, the graphical content determined at the second time with a display of the head-mounted display unit, (at least refer to fig. 72, 111 and paragraphs 513, 1278. Describes the eyepiece may have brightness, contrast, spatial, resolution, and the like control over the eyepiece projected area, such as to alter and improve the user's view of the projected content against a bright or dark surrounding environment. For example, a user may be using the eyepiece under bright daylight conditions, and in order for the user to clearly see the displayed content the display area my need to be altered in brightness and/or contrast. Portions of the lens may be altered in brightness, contrast, spatial extent, resolution, and the like, such as fixed to include the entire display area, adjusted to only a portion of the lens, adaptable and dynamic to changes in lighting conditions of the surrounding environment and/or the brightness-contrast of the displayed content, and the like. Para. 1278, describes: an example where the label for a distant object of interest is provided toward the rear of the user's field of view and in the direction toward the distant object of interest, shown in this example as the label "10 miles to town this direction." This feature provides a visual cue in the 3D information which makes it easy for the user to navigate to objects of interest).
Haddick does not explicitly disclose:
An ultrasonic sensor that transmits ultrasonic waves to the environment and detects the ultrasonic waves reflected by physical objects in the environment for sensing the physical objects;
Tachibana teaches: 
An ultrasonic sensor that transmits ultrasonic waves to the environment and detects the ultrasonic waves reflected by physical objects in the environment for sensing the physical objects, (at least refer to fig. 1 and paragraphs 41-42. Describes electronic apparatus 1 may include an ultrasonic sensor 100 that detects information about a target object 130 by using ultrasound waves. For example, the electronic apparatus 1 may acquire at least one piece of information from among pieces of information about position and movement of the target object 130 and the number thereof by using ultrasound waves. Para. 42, describes: The ultrasonic sensor 100 may be combined with the electronic apparatus 1a or may be separate and may independently detect information about the target object 130 and transmit the detected information to the electronic apparatus 1);
Regarding claim 18, refer to the motivation of claim 1.
Regarding claim 2, Haddick disclose:
Wherein the graphical content includes an ultrasonic graphical component that indicates distance to an object determined according to the ultrasonic sensor, (at least refer to fig. 72 and paragraph 1070-1071, 1169. Describes the wearer may be aided though the use of a physical 3D or 2D mouse (e.g. with inertial motion sensor, MEMS inertial sensor, ultrasonic 3D motion sensor, accelerometer, and the like) and the like to provide an interface for manipulating content in the presentation. Para. 1071, describes: There may be a security alert sent to a soldier and an acoustic sensor is utilized as an input device to monitor voice content in the surrounding environment, directionality of gunfire, and the like) and further includes one or more of a stored visible light image or a rendering of another object detected by the one or more of the infrared sensor or the depth sensor, (at least refer to fig. 122 and paragraph 1280. Describes the distances to objects in the scene are measured directly by using the stereo cameras to obtain a depth map of the scene. The one or more stereo image sets of the scene can be different spectral image types, for example, the stereo images can be visible-light images, ultraviolet images, infrared images, or hyperspectral images).
Regarding claim 3, Haddick disclose:
Wherein the sensors include the infrared sensor, the depth sensor, and the ultrasonic sensor, and wherein the controller determines the graphical content according to and concurrent with the sensing of the environment with the infrared sensor, the depth sensor, and the ultrasonic sensor, (at least refer to fig. 72, 121-122 and paragraph 1070-1071, 1169, 1280. Describes the wearer may be aided though the use of a physical 3D or 2D mouse (e.g. with inertial motion sensor, MEMS inertial sensor, ultrasonic 3D motion sensor, accelerometer, and the like) and the like to provide an interface for manipulating content in the presentation. Para. 1071, describes: There may be a security alert sent to a soldier and an acoustic sensor is utilized as an input device to monitor voice content in the surrounding environment, directionality of gunfire, and the like. Para. 1280, describes: the distances to objects in the scene are measured directly by using the stereo cameras to obtain a depth map of the scene. The one or more stereo image sets of the scene can be different spectral image types, for example, the stereo images can be visible-light images, ultraviolet images, infrared images, or hyperspectral images).
Regarding claim 4, Haddick disclose:
Wherein the graphical content includes an infrared graphical component determined according to the infrared sensor, a depth graphical component determined according to the depth sensor, (at least refer to fig. 72, 122 and paragraph 1060, 1280. Describes the combination of depth sensor and camera may point downward to capture images and motions of the wearer's hands, where the eyepiece processor uses the inputs from the depth sensor and camera to track the hand movements (e.g. translation and rotation of a hand, motion of individual digits of the hand), In embodiments, interpreted hand motions may be used for control of eyepiece functions, eyepiece application, control of external facilities through the eyepiece, input to an external gaming platform. Para. 1280, describes: the distances to objects in the scene are measured directly by using the stereo cameras to obtain a depth map of the scene. The one or more stereo image sets of the scene can be different spectral image types, for example, the stereo images can be visible-light images, ultraviolet images, infrared images, or hyperspectral images) and an ultrasonic graphical component determined according to the ultrasonic sensor, (refer to fig. 29B, 44 and paragraphs 819-820, 866. Describes the acoustic sensor will be equipped with appropriate transducers and signal processing circuits, such as a digital signal processor, for interpreting the signal and accomplishing a desired goal. Para. 820, describes: the exact point of origin of the noise can then be determined using known techniques and algorithms. Of course, acoustic sensors typically measure levels of sound pressure (e.g., in decibels), and these other parameters may be used in appropriate types of acoustic sensors, including acoustic emission sensors and ultrasonic sensors or transducers. Para. 866, describes: the user may lock onto the audio signature of an individual in the surrounding environment (such as acquired in real-time or from a database of sound signatures), and track the location of the individual without the need to maintain eye contact or the user moving their head. The location of the individual may be projected to the user through the eyepiece display).
Regarding claim 5, Haddick disclose:
Wherein the infrared graphical component, the depth graphical component, and the ultrasonic graphical component are displayed simultaneously and are determined independent of each other, (at least refer to fig. 29B, 72, 122 and paragraph 866, 1060, 1280, 1265. Describes the user may lock onto the audio signature of an individual in the surrounding environment (such as acquired in real-time or from a database of sound signatures), and track the location of the individual without the need to maintain eye contact or the user moving their head. The location of the individual may be projected to the user through the eyepiece display. In embodiments, the tracking of an individual may also be provided through an embedded camera in the eyepiece, where the user would not be required to maintain eye contact with the individual, or move their head to follow. Para. 1060, describes: The combination of camera and 3D depth sensor may provide 3D motion capture that is processed on the eyepiece to provide advanced gesture recognition. In embodiments, the camera and 3D active depth sensor may point downward, sideways, outward, with respect to the eyepiece line-of-sight in order to improve the system's visibility of the user's hands, feet, and the like. Para. 1280, describes: stereo cameras 109120 are used to capture one or more stereo image sets of the scene adjacent to the head mounted display device 109100. The one or more stereo image sets of the scene can be different spectral image types, for example, the stereo images can be visible-light images, ultraviolet images, infrared images, or hyperspectral images. The stereo image set or sets are analyzed in step 122020 to identify one or more objects of interest. Para. 1265, describes: In cases where multiple images are placed before the user, whether or not the images are the same or different, the placement may be simultaneous, at different times, or interlaced in time).
Regarding claim 6, Haddick disclose:
Wherein the graphical content includes a combined graphical component determined cooperatively according to sensing of the environment with the infrared sensor and the depth sensor, (at least refer to fig. 72, 158, 122 and paragraph 1060, 1247, 1280. Describes the combination of depth sensor and camera may point downward to capture images and motions of the wearer's hands, where the eyepiece processor uses the inputs from the depth sensor and camera to track the hand movements (e.g. translation and rotation of a hand, motion of individual digits of the hand), In embodiments, interpreted hand motions may be used for control of eyepiece functions, eyepiece application, control of external facilities through the eyepiece, input to an external gaming platform. Para. 1247, describes: the image sensor in the camera 15604 or 15610 is changed to enable infrared image capture. Para. 1280, describes: the distances to objects in the scene are measured directly by using the stereo cameras to obtain a depth map of the scene. The one or more stereo image sets of the scene can be different spectral image types, for example, the stereo images can be visible-light images, ultraviolet images, infrared images, or hyperspectral images).
Regarding claim 7, Haddick disclose:
Wherein the graphical content includes an ultrasonic graphical component determined according to the ultrasonic sensor and displayed simultaneously with the combined graphical component, (at least refer to fig. 29B, 44 and paragraphs 820, 866, 1265. Describes the exact point of origin of the noise can then be determined using known techniques and algorithms. The techniques used may include timing differences (differences in time of arrival of the parameter sensed), acoustic velocity differences, and sound pressure differences. Of course, acoustic sensors typically measure levels of sound pressure (e.g., in decibels), and these other parameters may be used in appropriate types of acoustic sensors, including acoustic emission sensors and ultrasonic sensors or transducers. Para. 866, describes: the user may lock onto the audio signature of an individual in the surrounding environment (such as acquired in real-time or from a database of sound signatures), and track the location of the individual without the need to maintain eye contact or the user moving their head. The location of the individual may be projected to the user through the eyepiece display. Para. 1265, describes: In cases where multiple images are placed before the user, whether or not the images are the same or different, the placement may be simultaneous, at different times, or interlaced in time).
Regarding claim 8, Haddick disclose:
Further comprising a visible light camera coupled to the head-mounted display unit for sensing the environment with visible light in high light prior to the sensing the environment in the low light, (at least refer to fig. 57 and paragraph 961. Describes the augmented reality eyepiece provides redundant, binocular, stereo sensors and display and provides the ability to see in a variety of lighting conditions, from glaring sun at midday, to the extremely low light levels found at night Operation of the eyepiece is simple with a rotary switch located on the temple of the eyepiece a user can access data from a forearm computer or sensor, or a laptop device) wherein visible light sensor data obtained from the visible light camera is stored with a storage of the display system, (refer to fig. 57 and paragraphs 468. Describes the eyepiece may provide image processing with respect to reducing the effects of motion or the environment on the quality of a video experience by the wearer or as stored when capturing video, such as for the compensation for gentle movements, bouncing, rapid motion; adjustment of background lighting and/or sound environment, such as by adjusting the color mixture, brightness; and the like); and wherein the controller determines the combined graphical component according to the visible light sensor data in the storage, (at least refer to fig. 57 and paragraph 468. Describes processing may compensate for a bright environment, where an embedded sensor is used to check ambient light levels for possible adjustments to the display of content, such as to determine what color channel compression and/or manipulation to perform based on the environment).
Regarding claim 10, Haddick disclose:
A visible light camera coupled to the head-mounted display unit for sensing the environment with visible light in high light prior to the sensing the environment in the low light, (at least refer to fig. 57 and paragraph 961. Describes the augmented reality eyepiece provides redundant, binocular, stereo sensors and display and provides the ability to see in a variety of lighting conditions, from glaring sun at midday, to the extremely low light levels found at night Operation of the eyepiece is simple with a rotary switch located on the temple of the eyepiece a user can access data from a forearm computer or sensor, or a laptop device) wherein visible light sensor data obtained from the visible light camera is stored with a storage of the display system, (at least refer to fig. 57 and paragraphs 468. Describes the eyepiece may provide image processing with respect to reducing the effects of motion or the environment on the quality of a video experience by the wearer or as stored when capturing video, such as for the compensation for gentle movements, bouncing, rapid motion; adjustment of background lighting and/or sound environment, such as by adjusting the color mixture, brightness; and the like); and wherein the controller determines the graphical content according to the visible light sensor data in the storage, (at least refer to fig. 57 and paragraph 468. Describes processing may compensate for a bright environment, where an embedded sensor is used to check ambient light levels for possible adjustments to the display of content, such as to determine what color channel compression and/or manipulation to perform based on the environment).
Regarding claim 11, Haddick disclose:
Wherein the visible light sensor data includes visible light images, and the graphical content includes the visible light images, (at least refer to fig. 10 and paragraph 608. Describes the eyepiece may utilize digital CMOS image sensors and directional microphones (e.g. microphone arrays) as described herein, such as for visible imaging for monitoring the visible scene (e.g. for biometric recognition, gesture control, coordinated imaging with 2D/3D projected maps)).
Regarding claim 12, Haddick disclose:
Wherein the one or more of the infrared sensor or the depth sensor sense the environment in the high light concurrent with the visible light camera, and sensor data obtained from the one or more of the infrared sensor or the depth sensor is stored in association with the visible light sensor data obtained concurrent therewith, (at least refer to fig. 72 and paragraph 1060, 546, 589. Describes the active 3D depth sensor may also be used in combination with a visible or IR camera on the eyepiece. The combination of depth sensor and camera may point downward to capture images and motions of the wearer's hands, where the eyepiece processor uses the inputs from the depth sensor and camera to track the hand movements (e.g. translation and rotation of a hand, motion of individual digits of the hand), In embodiments, interpreted hand motions may be used for control of eyepiece functions, eyepiece application, control of external facilities through the eyepiece, input to an external gaming platform. Para. 546, describes: The view or images presented travel from one or two digital cameras or sensors mounted on the eyepiece, to digital circuitry, where the images are processed and, if desired, stored as digital data before they appear in the display of the glasses. Para. 589, describes: the VIS/NIR/SWIR black silicon sensor as well as other outboard sensors may be incorporated into a mounted camera).
Regarding claim 13, Haddick disclose:
Wherein the low light is ambient light having luminance below approximately 10˄-3.5 cd/m2., (at least refer to fig. 154-155 and paragraphs 1233, 1242. Describes the range of illuminance for outside lighting conditions spans 9 orders of magnitude between bright sunlight and an overcast night without a moon. Para. 1242, describes: The data in FIG. 155 are based on the measured rate at which the lowest detectable level (threshold) of illuminance on a lighted spot by a human eye progressively decreases as the eye becomes dark adapted (more sensitive) when the lighting conditions are changed from 0.325 Lamberts (partly cloudy day) to full darkness).
Regarding claim 19, Haddick disclose:
Wherein the processing includes detecting objects in the environment, and the determining includes determining the graphical content to include images of the objects that are stored on the display system, (at least refer to fig. 57 and paragraphs 468, 697. Describes the eyepiece may provide image processing with respect to reducing the effects of motion or the environment on the quality of a video experience by the wearer or as stored when capturing video, such as for the compensation for gentle movements, bouncing, rapid motion; adjustment of background lighting and/or sound environment, such as by adjusting the color mixture, brightness; and the like. Para. 697, describes: visual marker cues and their associated content for display may be stored in memory on the eyepiece, in an external computer storage facility and imported as needed (such as by geographic location, proximity to a trigger target, command by the user, and the like), generated by a third-party, and the like. Visual cues may provide the wearer of the eyepiece with an automated resource for associating a predetermined external visual cue with a desired outcome in the way of projected content, thus freeing the wearer from searching for the cues themselves).
Regarding claim 20, Haddick disclose:
Comparing by the controller, the sensor data with stored sensor data obtained with the sensors in high light, and recalling visible light images of the stored sensor data; wherein the determining includes determining, by the controller, the graphical content to include the visible light images, (at least refer to fig. 9, 22, 72 and paragraphs 513, 468, 728, 1059, 1248. Describes for example, a user may be using the eyepiece under bright daylight conditions, and in order for the user to clearly see the displayed content the display area my need to be altered in brightness and/or contrast. Para. 468, describes: the eyepiece may provide image processing with respect to reducing the effects of motion or the environment on the quality of a video experience by the wearer or as stored when capturing video. Processing may compensate for a bright environment, where an embedded sensor is used to check ambient light levels for possible adjustments to the display of content, such as to determine what color channel compression and/or manipulation to perform based on the environment, modifying a color curve/palette to be more or less visible relative to the ambient environment. Para. 728, describes: the eyepiece may be used to view streaming video. For example, videos may be identified via search by GPS location, search by object recognition of an object in the field of view, a voice search, a holographic keyboard search, and the like. Para. 1059, describes: the eyepiece may sense the motion of user's hands and the like through IR and/or visible cameras on the eyepiece and processed through on-board or external gesture recognition algorithms. Para. 1248, describes: Describes the camera 15604 (or another photoactive detector in the electronics 15608), detects the change in lighting conditions in the environment to dark conditions in Step 15804. In Step 15808, the capture conditions used by the camera 15604 or 15610 are adjusted by an auto-exposure system to enable image capture, and specifically video image capture, in the dark environment. In Step 15810, images of the environment are captured by the camera 15604 or 15610 and displayed on the see-through displays 15602 at a first brightness level, wherein the first brightness level of the displayed images is similar to the brightness perceived by the user in a see-through view of the environment immediately prior to the environment changing from bright to dark lighting conditions. Then in Step 15812, the brightness of the displayed images of the environment is decreased over time so that the user's eyes can dark adapt while viewing images of the environment. The capturing of video images in dark environment with the displaying of the images in the first brightness level is interpreted to implicitly compare the sensor data with stored sensor data).
Regarding claim 21, Haddick disclose:
Wherein the processing includes independently processing the sensor data obtained from the infrared sensor, the depth sensor, and the ultrasonic sensor, (at least refer to fig. 29B, 72, and paragraph 866, 1060. Describes the user may lock onto the audio signature of an individual in the surrounding environment (such as acquired in real-time or from a database of sound signatures), and track the location of the individual without the need to maintain eye contact or the user moving their head. The location of the individual may be projected to the user through the eyepiece display. In embodiments, the tracking of an individual may also be provided through an embedded camera in the eyepiece, where the user would not be required to maintain eye contact with the individual, or move their head to follow. Para. 1060, describes: The combination of camera and 3D depth sensor may provide 3D motion capture that is processed on the eyepiece to provide advanced gesture recognition. In embodiments, the camera and 3D active depth sensor may point downward, sideways, outward, with respect to the eyepiece line-of-sight in order to improve the system's visibility of the user's hands, feet, and the like); wherein the determining the graphical content includes determining the infrared graphical component, the depth graphical component, and the ultrasonic graphical component according to the independent processing; and wherein the outputting the graphical content includes displaying the infrared graphical component, the depth graphical component, and the ultrasonic graphical component simultaneously, (at least refer to fig. 29B, 72, 122 and paragraph 866, 1060, 1280, 1265. Describes the user may lock onto the audio signature of an individual in the surrounding environment (such as acquired in real-time or from a database of sound signatures), and track the location of the individual without the need to maintain eye contact or the user moving their head. The location of the individual may be projected to the user through the eyepiece display. In embodiments, the tracking of an individual may also be provided through an embedded camera in the eyepiece, where the user would not be required to maintain eye contact with the individual, or move their head to follow. Para. 1060, describes: The combination of camera and 3D depth sensor may provide 3D motion capture that is processed on the eyepiece to provide advanced gesture recognition. In embodiments, the camera and 3D active depth sensor may point downward, sideways, outward, with respect to the eyepiece line-of-sight in order to improve the system's visibility of the user's hands, feet, and the like. Para. 1280, describes: stereo cameras 109120 are used to capture one or more stereo image sets of the scene adjacent to the head mounted display device 109100. The one or more stereo image sets of the scene can be different spectral image types, for example, the stereo images can be visible-light images, ultraviolet images, infrared images, or hyperspectral images. The stereo image set or sets are analyzed in step 122020 to identify one or more objects of interest. Para. 1265, describes: In cases where multiple images are placed before the user, whether or not the images are the same or different, the placement may be simultaneous, at different times, or interlaced in time).
Regarding claim 22, Haddick disclose:
Wherein the processing includes cooperatively processing the sensor data obtained from the infrared sensor and the depth sensor and independently processing the sensor data obtained from the ultrasonic sensor, (at least refer to fig. 29B, 72 and paragraph 866, 1060. Describes the user may lock onto the audio signature of an individual in the surrounding environment (such as acquired in real-time or from a database of sound signatures), and track the location of the individual without the need to maintain eye contact or the user moving their head. The location of the individual may be projected to the user through the eyepiece display. In embodiments, the tracking of an individual may also be provided through an embedded camera in the eyepiece, where the user would not be required to maintain eye contact with the individual, or move their head to follow. Para. 1060, describes: The combination of camera and 3D depth sensor may provide 3D motion capture that is processed on the eyepiece to provide advanced gesture recognition. In embodiments, the camera and 3D active depth sensor may point downward, sideways, outward, with respect to the eyepiece line-of-sight in order to improve the system's visibility of the user's hands, feet, and the like); wherein the determining the graphical content includes determining a combined graphical component according to the cooperative processing and determining an ultrasonic graphical component according to the independent processing, (at least refer to fig. 29B, 72, 122 and paragraph 866, 1060, 1280, 1265. Describes the user may lock onto the audio signature of an individual in the surrounding environment (such as acquired in real-time or from a database of sound signatures), and track the location of the individual without the need to maintain eye contact or the user moving their head. The location of the individual may be projected to the user through the eyepiece display. In embodiments, the tracking of an individual may also be provided through an embedded camera in the eyepiece, where the user would not be required to maintain eye contact with the individual, or move their head to follow. Para. 1060, describes: The combination of camera and 3D depth sensor may provide 3D motion capture that is processed on the eyepiece to provide advanced gesture recognition. In embodiments, the camera and 3D active depth sensor may point downward, sideways, outward, with respect to the eyepiece line-of-sight in order to improve the system's visibility of the user's hands, feet, and the like); and wherein the outputting the graphical content includes displaying the combined graphical component and the ultrasonic graphical component simultaneously, (at least refer to fig. 29B, 72, 122 and paragraph 866, 1060, 1265. Describes the user may lock onto the audio signature of an individual in the surrounding environment (such as acquired in real-time or from a database of sound signatures), and track the location of the individual without the need to maintain eye contact or the user moving their head. The location of the individual may be projected to the user through the eyepiece display. In embodiments, the tracking of an individual may also be provided through an embedded camera in the eyepiece, where the user would not be required to maintain eye contact with the individual, or move their head to follow. Para. 1060, describes: The combination of camera and 3D depth sensor may provide 3D motion capture that is processed on the eyepiece to provide advanced gesture recognition. In embodiments, the camera and 3D active depth sensor may point downward, sideways, outward, with respect to the eyepiece line-of-sight in order to improve the system's visibility of the user's hands, feet, and the like. Para. 1265, describes: In cases where multiple images are placed before the user, whether or not the images are the same or different, the placement may be simultaneous, at different times, or interlaced in time).
Regarding claim 24, Haddick disclose:
Wherein the graphical content includes one or more of a graphical indicator of a distance to one of the physical objects or a graphical representation of one of the physical objects, (at least refer to fig. 15 and paragraph 675. Describes the wearer may view a product that arouses their attention at a subconscious level, and the eyepiece provides a conscious indication to the wearer, more information about the product, an enhanced view of the product, a link to more information about the product, and the like).
Regarding claim 25, Haddick disclose:
Wherein the one or more of the graphical indicator or the graphical representation is of one of the physical objects that is not observable with the one or more of the infrared sensor or the depth sensor, (at least refer to fig. 15 and paragraphs 674-675. Describes the method may include capturing a view of the surrounding environment with the camera or a second camera for displaying to the user. Para. 675, describes: the wearer may view a product that arouses their attention at a subconscious level, and the eyepiece provides a conscious indication to the wearer, more information about the product, an enhanced view of the product, a link to more information about the product, and the like).
Claims 9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddick et al (US Pub. 20130127980) in view of Tachibana et al (US Pub. 20180113212) in further view of Bao et al (US Pub. 20180088323).
Regarding claim 9, Haddick and Tachibana do not explicitly disclose:
Wherein the depth sensor is a structured light sensor that senses the environment with structured light.
Bao teaches: 
Wherein the depth sensor is a structured light sensor that senses the environment with structured light, (at least refer to fig. 8 and paragraph 98-99. Describes such logical inputs 806 may include texture analysis of an image 218 of the environment 110 of the user 102 (e.g., determining that the user is in a high-contrast environment that requires more user attention, or a low-contrast environment in which the user 102 may be able to interact with the device 104). Range and depth analysis may be performed based on radar data, LIDAR data, and/or other depth sensor data, such as stereocamera or structured light depth sensor data).
The three references are analogous art because they both relate with the same field of invention of head mount display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate structured light depth sensor data as taught by Bao with the ultrasonic sensor that transmits and detects ultrasonic waves as taught by Tachibana with the head mount display functionality as disclose by Haddick. The motivation to combine the Bao reference is to provide a process of projecting a known pattern on to a scene which allows vision systems to calculate the depth and surface information of the objects in the scene.
Regarding claim 23, Haddick does not explicitly disclose:
Wherein the depth sensor is a structured light sensor.
Bao teaches: 
Wherein the depth sensor is a structured light sensor, (at least refer to fig. 8 and paragraph 98-99. Describes such logical inputs 806 may include texture analysis of an image 218 of the environment 110 of the user 102 (e.g., determining that the user is in a high-contrast environment that requires more user attention, or a low-contrast environment in which the user 102 may be able to interact with the device 104). Range and depth analysis may be performed based on radar data, LIDAR data, and/or other depth sensor data, such as stereocamera or structured light depth sensor data).
Regarding claim 23, refer to the motivation of claim 9.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddick et al (US Pub. 20130127980) in view of Bao et al (US Pub. 20180088323).
Regarding claim 17, Haddick does not explicitly disclose:
Wherein the depth sensor is a structured light sensor.
Bao teaches: 
Wherein the depth sensor is a structured light sensor, (at least refer to fig. 8 and paragraph 98-99. Describes such logical inputs 806 may include texture analysis of an image 218 of the environment 110 of the user 102 (e.g., determining that the user is in a high-contrast environment that requires more user attention, or a low-contrast environment in which the user 102 may be able to interact with the device 104). Range and depth analysis may be performed based on radar data, LIDAR data, and/or other depth sensor data, such as stereocamera or structured light depth sensor data).
The two references are analogous art because they both relate with the same field of invention of head mount display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate structured light depth sensor data as taught by Bao with the head mount display functionality as disclose by Haddick. The motivation to combine the Bao reference is to provide a process of projecting a known pattern on to a scene which allows vision systems to calculate the depth and surface information of the objects in the scene.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        09/08/2022